Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 4-5, 18-20, 23, 30-37, 40-43 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kacyvenski et al. (U. S. Pub. 2015/0019135). 
As for claims 1 and 42, Kacyvenski et al. discloses a processor-implemented method (see Fig. 9; claims 44-50; [0090], [0091], [0095], [0158] and [0165]—[0175]) for motion analysis comprising:
attaching two or more sensors to a body part of an individual (e.g., attaching  conformal sensor devices 801, 803 and 805  to the wrist, forearm and shoulder in Fig. 8, see [0165]; or attaching the first and second conformal sensor devices 902, 904 in Fig. 9 to the left and right calf, or the good and injured calf of an individual, see [0168]), wherein the two or more sensors enable collection of motion data of the body part, and wherein the two or more sensors include at least one inertial measurement unit (i.e., motion sensors comprises accelerometer or gyroscope, see claim 46 or [0095]) and at least one sensor determining muscle activation (muscle activation sensor using EMG sensors , see [0158] and claim 47);
collecting data from the two or more sensors (e.g., collecting data from 801, 803 and 805 in Fig. 8; or collecting data from sensors  902 and 904 in Fig. 9), wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part (i.e., based on the muscle activation/movement of the body part) wherein the motion data includes muscle contraction output and mechanical displacement measured across a joint (i.e., the motion data includes muscle contraction output from the EMG sensors and mechanical displacement measured from the accelerometers or gyroscopes, across the elbow joint; see contraction in [0159] and [0165]—[0168]);
analyzing, using one or more processors (i.e., analyzing using the processing unit and analyzer in the conformal sensor devices, see claim 44), the electrical information from the two or more sensors; and
generating a movement biomarker for the individual, using the electrical information that was analyzed (i.e., generating the performance parameter indicative of: the throw count, pattern matching, symmetry, kinetic link, etc. see claim 44).
Collecting subsequent data from a subsequent attaching of two or more sensors to the body part of the individual (i.e., in a rehabilitation or physical therapy example,  the same conformal sensors can be attached for a second, third or multiple times during each rehabilitation or physical therapy sessions, and comparisons between data obtained prior to, during or after the rehabilitation or physical therapy are useful in indicating the body part symmetry or performance improvement, see [0091]—[0094]);
Analyzing the subsequent data to generate a longitudinal movement biomarker for the individual (i.e., analyzing the subsequent data to generate the performance parameters); 	computing a kinematic phase pattern (compute a kinetic link to assist in determining desired movement patterns to improve movement speed and accuracy, see [0165]) based on the longitudinal movement biomarker, wherein the kinematic phase pattern includes momentum information (i.e., the kinetic link and movement patterns include momentum information or information regarding for example the mass of the arm and the arm velocity, see [0213]);
Using the longitudinal movement biomarker to identify asymmetry within motion between symmetrical joints of the individual (i.e., comparing the performance parameters from the left and right calf of the individual in this example, or from other symmetrical joins, such as left and right knees, left and right shoulders, etc., of the individual for determine balance/symmetry of the symmetrical joints of the individual to determine rehabilitation status of injured leg or rate of improvement; see [0091], [0168], [0175] and claim 45). 
As for claims 4 and 5, Kacyvenski et al. discloses the method of claim 1, further comprising using the longitudinal movement biomarker within a clinical evaluation and clinical treatment plan of the individual (See [0091], [0092]). 
As for claims 18-20 and 23, Kacyvenski et al. discloses the method of claim 1 wherein the micro-expression of movement of the body part includes linear movements and rotational movements; wherein each linear movement and rotational movement comprises velocity, position, and momentum; wherein the velocity, position, and momentum each comprises a magnitude and a time-dependent function; and wherein the micro-expression of movement of the body part includes muscle contraction amplitude and muscle contraction timing (i.e., the micro-expression of movement of the body part includes linear and rotational movements, such as in the baseball batter example in Fig. 8. , both linear and rotation movements of the arm are needed for performing the action. Each of these linear movement and rotational movement of the arm comprises a velocity, position, and momentum(velocity times mass), wherein the velocity, position, and momentum each comprises a magnitude and a time-dependent function.  In addition, the linear or rotational movements of the arm would include a muscle contraction amplitude and muscle contraction timing) (see [0165]), [0175] and [0182]).

As for claim 30, Kacyvenski et al. discloses performing micro-expression analysis of the individual (e.g., enables micro-expression analysis or the micro muscle movement analysis of the individual for symmetry or balance determination, see [0082], [0091], [0168] and [0175]). 

As for claims 31-35, Kacyvenski et al. discloses the method of claim 30 wherein the micro-expression analysis of the individual is used for sport performance enhancement, medical treatment, or medical diagnostics, or for injury risk analysis and injury diagnostics ([0091]—[0094]).

As for claims 36 and 37, Kacyvenski et al. discloses the method of claim 1 further comprising attaching at least a third sensor to the body part, wherein at least the third sensor enables body part symmetry analysis (see three conformal sensor devices 801, 803 or 805 in Fig. 8; any of the conformal sensor device can be attached to a symmetrical joint of the individual for body part symmetry analysis, see [0091]).
As for claims 40 and 41, Kacyvenski et al. discloses the method of claim 1, further comprising scoring mobility of the individual, based on the movement biomarker, wherein the mobility that was scored provides objective body part motion analysis (i.e., see [0164] for the discussion of scoring the takeaway phase of a golf swing of the individual: the ideal intensity is set at a level of 30, and the measured user intensity is at 45, therefore, the takeaway is indicated as red, indicating the pressure on grip is too strong. In this example, the takeaway of the golf swing that was scored at a level of 45 provides an objective body part motion analysis; also see Fig. 24A and 24B). 
As for claim 43, Kacyvenski et al. discloses a computer system (400 in Fig. 4) for motion analysis comprising:
a memory  (memory 425)  which stores instructions;
one or more processors ( processor 420) coupled to the memory (425) wherein the one or more processors, when executing the instructions which are stored, are configured to:
attach two or more sensors to a body of an individual(e.g., attaching  conformal sensor devices 801, 803 and 805  to the wrist, forearm and shoulder in Fig. 8, see [0165]; or attaching the first and second conformal sensor devices 902, 904 in Fig. 9 to the left and right calf, or the good and injured calf of an individual, see [0168]), 
collect data from the two or more sensors (e.g., collecting data from 801, 803 and 805 in Fig. 8; or collecting data from sensors 902 and 904 in Fig. 9), wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part (i.e., based on the muscle activation/movement of the body part) wherein the motion data includes muscle contraction output and mechanical displacement measured across a joint (i.e., the motion data includes muscle contraction output from the EMG sensors and mechanical displacement measured from the accelerometers or gyroscopes, across the elbow joint; see contraction in [0159] and [0165]—[0168]);
analyze the electrical information from the two or more sensors (i.e., using the processor 420 to analyze the information obtained from the conformal sensor devices); and
generate a movement biomarker for the individual, using the electrical information that was analyzed (i.e., generating the performance parameters indicative of: the throw count, pattern matching, symmetry, kinetic link, etc. see claim 44).
Collect subsequent data from a subsequent attaching of two or more sensors to the body part of the individual (i.e., in a rehabilitation or physical therapy example,  the same conformal sensors can be attached for a second, third or multiple times during each rehabilitation or physical therapy sessions, and comparisons between data obtained prior to, during or after the rehabilitation or physical therapy are useful in indicating the body part symmetry or performance improvement, see [0091]—[0094]);
analyze the subsequent data to generate a longitudinal movement biomarker for the individual (i.e., analyzing the subsequent data to generate the different performance parameter ); and 
compute a kinematic phase pattern (compute a kinetic link to assist in determining desired movement patterns to improve movement speed and accuracy, see [0165]) based on the longitudinal movement biomarker, wherein the kinematic phase pattern includes momentum information (i.e., the kinetic link and movement patterns include momentum information or information regarding for example the mass of the arm and the arm velocity, see [0213]);
use the longitudinal movement biomarker to identify asymmetry within motion between symmetrical joints of the individual (i.e., comparing the performance parameters from the left and right calf of the individual in this example, or from other symmetrical joins, such as left and right knees, left and right shoulders, etc., of the individual for determine balance/symmetry of the symmetrical joints of the individual to determine rehabilitation status of injured leg or rate of improvement; see [0091], [0168], [0175] and claim 45). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (U. S. Pub. 2015/0019135) in view of Ludewig et al. (U. S. Pub. 2017/0311875). 
As for claims 38 and 39, Kacyvenski et al. discloses the method of claim 36, as discussed above.
Kacyvenski et al. does not specifically discloses wherein the third sensor enables an objective measurement of scapular movement, wherein the measurement of scapular movement enables detection of scapular dyskinesia.
Ludewig et al. discloses that “objective measures of scapular position are important to facilitate measurement of joint position for diagnosis and treatment of musculoskeletal injuries” (see [0042]. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kacyvenski et al. to a use conformal sensor device near the shoulder, as suggested by Ludewig et al., so as to enable the objective detection of scapular movement for detecting scapular dyskinesia, or any other abnormal condition of the joint (see [0042] and [0046]). 

5.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (U. S. Pub. 2015/0019135). 
	As for claim 44, Kacyvenski et al. discloses the method of claim 36 as discussed above, wherein multiple conformal sensors can be placed on various portions of a leg, for determine a kinetic link for a   kick (see [0166]). 
	Kacyvenski et al. does not specifically disclose wherein a first and second sensors are applied to the thigh and a third sensor is applied to a calf. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kacyvenski et al. to place 2 sensors on the thigh and one sensor on the calf, or any other desired arrangements for the purpose of monitoring the different performance of the thigh and calf muscles during a kick (see [0165]). 

Response to Arguments
6.	Applicant's arguments filed July 07, 2022 have been fully considered but they are not persuasive.
	In response to applicant’s argument that Kacyvenski does not shown or suggests a kinematic phase pattern that includes momentum information, the examiner asserts that Kacyvenski does indeed disclose a kinematic phase pattern (i.e., the conformal sensors are used to detect measurement indicative of kinetic link, and the analysis of the kinetic link results are used in determining differences between the desired movement patterns and the pattern being performed by the individual/athlete. The desired patterns or the pattern being performed by the individual would include the momentum information, or information regarding the different mass and the velocity of the different moving body parts, such as the mass and velocity of the moving arm in Fig. 8). 
	In response to applicant’s argument that Kacyvenski does not show subsequent attaching of the sensors to the same body part, the examiner asserts that at least in a rehabilitation or physical therapy example,  the same conformal sensors can be attached for a second, third or multiple times to the same body part, for each rehabilitation or physical therapy sessions, and comparisons between data obtained prior to, during or after the rehabilitation or physical therapy, can be used for analyzing  the body part symmetry or performance improvement, see [0091]—[0094]). 
	In response to applicant’s argument that Kacyvenski does not disclose “wherein the motion data includes muscle contraction output and mechanical displacement measured across a joint”, the examiner asserts that Kacyvenski does disclose the motion data includes muscle contraction output from the EMG sensors and mechanical displacement measured from the accelerometers or gyroscopes, across the elbow joint in Fig. 8; see [0159] and [0165]—[0168]). 
In response to applicant’s argument regarding claim 20, the examiner asserts that Kacyvenski does disclose “wherein the velocity, position, and momentum each comprises a magnitude and a time-dependent function” (i.e., in the example of Fig. 8, both linear and rotation movements of the arm are needed for performing the action. Each of these linear movement and rotational movement of the arm comprises a velocity, position, and momentum (velocity times mass), wherein the velocity, position, and momentum each comprises a magnitude and a time-dependent function. Kacyvenski does disclose using this information for generating the kinetic link and comparing the desired patterns with the pattern being performed by the individual (see [0165]), [0175] and [0182]). 
	
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867